September 20, 1968

Honorable R. T. Weber
Secretary-Treasurer, Texas State
   Board of Dental Examiners
310 Capital National Bank Bldg.
Austin, Texas 78701
                                   Opinion NO. M-279
                                   Re:   Whether the employees of
                                         the Texas State Board of
                                         Dental Examiners may re-
                                         ceive merit salary in-
                                         creases during the fiscal
                                         year beginning September
                                         1968 under Article 5, (2),
                                         H.B. 5, First Called Ses-
                                         sion, 60th Legislature.
Dear Mr. Weber:
          Your request for an opinion asks the following question:
          II     whether or not the employees of
     this agency are entitled to merit salary in-
     creases durln the fiscal year beginning
     September, 198 8, through August, 1969, in
     the manner and percentage provide$ in the
     hereinbefore referred to Article.
          You have requested the Comptroller to "transfer from
Dental Registration Fund No. 86, Department No. 504, to Merit
Salary Increases, Classified Positions, 1.7% of $31,95&.00,
or a total of $543.22, so that payroll change noti$es may be
prepared and submitted to you as soon as possible.
          The Comptroller refused this request on the ground
that in his opinion the current Appropriation Act does not au-
thorize merit salary increases to employees of the Board of
Dental Examiners since there is no item of appropriation to the
Board designated "Merit Salary Increases."
          None of the eight items of appropriation to the Botrd
of Dental Examiners is specified as "Merit Salary Increases.
          Subdivision (2) of Section 1 of Article V of the
current Appropriation Act; relating to merit salary increases,
Hon. R. T. Weber, page 2 (M-279)


provides:

          "(2) MERIT SALARY INCREASES. During the
     fiscal year beginning September 1, 1968, in ad-
     dition to other salary increases authorized in
     this Section, agency administrators may grant
     merit salary increases to selected employees
     whose performance or productivity Is consistent-
     ly above that normally expected or required.
     Such merit Increases shall be subject to the
     following restrictions:
           "(a) The source of funds shall be only
     the items of appropriations in this Act for
     'Merit Salary Increases', except as otherwise
     authorized below. The maxlmum monthly expendi-
     ture for merit salary increases shall be one-
     twelfth of the total appropriation for that
     item.
          "(b) No employee may receive more than
     two one-step Increases from funds appropriated
     for merit salary increases during the fiscal
     year beginning September 1, 1968.
          v(c) For agencies financed from more than
     one fund, the cost of merit increases shall be
     allocated to each fund in the same proportion
     as regular payrolls bear to such funds.
          "(d) Where a specific line item appro-
     priation is not provided for merit salary in-
     creases, agencies are authorized to allocate
     not more than 1 '1% f the fiscal lgbg b d t
     for classified positions, provided howeteythat
     any merit salary Increases so granted shall be
     subject to the provisions of thiz section re-
     lated to merit salary increases.   (Emphasis
     added.)
          Since the appropriation to the Dental Board does not
contain an item designated "Merit Salary Increasesn, Subdivision
(a), above quoted/would prohibit merit salary increases 'except
as otherwise authorized below." The exception referred to is
contained in Subdivision (d), wherein It is stated that where a
specific line item appropriation Is not provided, agencies are
authorized to allocate not more than 1.7% of the fiscal 1969
budget for classified positions, provided however that any merit
salary increase is subject to the provisions of this section.
Regular full-time salaried employees of the Dental Board are
classified positions under the provisions of Article 6252-11,
Vernon's Civil Statutes, unless the employees have been excluded

                             - 13x-
Hon. R. T. Weber, Page 3 (M-279)


from such Position Classification Plan by executive order of the
Governor or by direction of the Legislature. Article 6252-11,
Section 2, V.C.S. Therefore, in view of the provisions of Sub-
division (2)(d) of Section 1 of Article V, above quoted, you are
advised that regular full-time salaried employees of the State
Board of Dental Examiners, not excluded from the Position Classi-
fication Plan, may receive merit salary increases during the
fiscal year endin August 31, 1969, in the manner provided in
Subdivision (2)(d7"of Section 1 of Article V of the current
General Appropriation Act.
                          SUMMARY
         Regular full-time salaried employees of the
    State Board of Dental Examiners, not excluded from
    the Position Classification Plan, may receive
    merit salary increases during the fiscal year end-
    ing August 31, 1969, in the manner provided in
    Subdivision (2)(d) of Section 1 of Article V of
    the current General Appropriati




                                        ey'Genera1 of Texas
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Neil Williams
Jerry Roberts
James McCoy
Mark White
A. J. CARUBBI, JR.
Executive Assistant




                               -1352-